                          Case 1:20-cv-10701-DPW Document 134-1 Filed 11/16/20 Page 1 of 17
Covid-19 Live Updates - The New York Times                                                                                      11/13/20, 4:24 PM




               Nov. 13, 2020, 4:21 p.m. ET
LIVE   Updated Just Now


Covid-19 Live Updates: Lockdowns Return to Oregon and New
Mexico
Coronavirus cases trend upward in 46 states. New York City’s mayor warns that public schools could close as soon as
Monday as its seven-day average positivity rate rises.

RIGHT NOW     At least 30 Secret Service officers test positive for the virus as others are asked to isolate.



                                        Here’s what you need to know:

                                        Officials across the U.S. increase warnings and adopt new measures as the
                                        pandemic accelerates.

                                        Several states add restrictions across the country, including lockdowns in New
                                        Mexico and Oregon.

                                        N.Y.C.’s mayor warns that public schools could close as early as Monday if positivity
                                        rate hits 3 percent.

                                        Fauci weighs in on celebrating Thanksgiving as the virus rages through the United
                                        States.

                                        These are the restrictions and mask mandates for all 50 states.

                                        Russian and North Korean operatives are trying to hack coronavirus research firms,
                                        Microsoft said.

                                        Israel will buy enough of Pfizer’s vaccine to inoculate 4 million people.

                                        Uneasy under lockdown, pubs in England are counting the days till Christmas.




Officials across the U.S. increase warnings and adopt new measures as the pandemic accelerates.

As the United States shatters record after record on coronavirus cases and hospitalizations, more warnings have emerged
from officials across the country urging residents to adjust their behavior and prepare for more possible changes on the
horizon.

“This crisis demands a robust and immediate federal response, which has been woefully lacking,” said President-elect
Joseph R. Biden Jr. in a statement Friday. “I am the president-elect, but I will not be president until next year. The crisis
does not respect dates on the calendar, it is accelerating right now. Urgent action is needed today, now, by the current
administration — starting with an acknowledgment of how serious the current situation is.”




https://www.nytimes.com/live/2020/11/13/world/covid-19-coronavirus-updates                                                           Page 1 of 17
                       Case 1:20-cv-10701-DPW Document 134-1 Filed 11/16/20 Page 2 of 17
Covid-19 Live Updates - The New York Times                                                                         11/13/20, 4:24 PM



In New Mexico on Friday, Gov. Michelle Lujan Grisham announced the nation’s most sweeping statewide measure of the fall
season, issuing a “stay at home” order to begin Monday and last two weeks. She asked people to shelter in place except for
essential trips and said nonessential businesses and nonprofits must cease in-person activities.

Gov. Kate Brown of Oregon issued orders Friday to place the state in a partial lockdown for two weeks, shuttering gyms,
halting restaurant dining and mandating that social gatherings have no more than six people. Ms. Brown, along with the
governors of California and Washington, also urged residents to avoid all nonessential interstate travel in the days ahead.

In Virginia, Gov. Ralph Northam tightened several restrictions aimed at slowing the spread of the virus, but stopped short of
issuing a lockdown. The new guidance, which takes effect at midnight on Sunday, limits public and private gatherings to 25
people, expands the state’s mask mandate to include children as young as 5 and creates a 10 p.m. “on-site alcohol curfew,”
banning both sale and consumption.

And in New York City, an early hot spot now facing a possible second wave, the mayor warned on Friday that public schools
could close as early as Monday if the seven-day average positivity rate surpasses 3 percent. Private residential gatherings
must be limited to 10 people beginning at 10 p.m.

New York’s governor, Andrew M. Cuomo, said he believed that the situation is going to “continue to deteriorate in the
coming weeks,” and that he was planning an emergency meeting with his counterparts in six northeastern states.

Nearly half of all states have measures in place for visitors, but the measures themselves vary from mandatory testing to
quarantine requirements. On Thursday, California surpassed one million cases, becoming the second state, after Texas, to
do so.

While the virus is worsening on the coasts, it is accelerating at an even more alarming clip in the center of the country,
stretching medical resources to the breaking point and prompting states, counties and cities to consider economically
devastating lockdowns.

In Arkansas on Friday, Gov. Asa Hutchinson announced a new virus task force and increased funding for public education
campaigns to halt the virus. The state already requires masks when people are in proximity to each other, and Mr.
Hutchinson reiterated that people should follow public health guidance to avoid the need for drastic measures.

In Idaho, Gov. Brad Little mobilized the National Guard so that 100 troops could support health care organizations with
testing, decontamination or screenings. He ordered the state to roll back to Stage 2 restrictions, which prohibit gatherings of
more than 10 people.

The latest wave of cases is washing over nearly every part of the United States, unlike the spring, when it was concentrated
in the New York metropolitan area. Case numbers are trending upward in 46 states, and no states are seeing declines. More
than 30 states, from Alaska to New Hampshire, have set records in recent days.

On Thursday, public health officials recorded more than 150,000 new cases in a day for the first time — more than 160,000, in
fact. That has pushed the seven-day average of new daily cases to more than 134,000, as of Thursday, an increase of 72
percent from the average two weeks earlier.

It was only eight days earlier that the country had its first 100,000-case day. Six of the last nine days have set records, and
with colder weather driving people indoors, there is little reason to expect a respite soon.

Hospitalizations for Covid-19 also set a national record on Thursday for the third-straight day, reaching 67,096, according to
the Covid Tracking Project. That figure has doubled in just five weeks.


https://www.nytimes.com/live/2020/11/13/world/covid-19-coronavirus-updates                                              Page 2 of 17
                       Case 1:20-cv-10701-DPW Document 134-1 Filed 11/16/20 Page 3 of 17
Covid-19 Live Updates - The New York Times                                                                           11/13/20, 4:24 PM



The virus has killed more than 1,000 Americans a day in the past week, a toll that would shock the nation, were it not for the
fact that people were dying twice as fast in April, when doctors knew less about how to treat them.

The outlook is especially dire in the Great Lakes region. Pennsylvania, Indiana and Minnesota all exceeded their previous
single-day records on Thursday by more than 1,000 cases. Gov. Mike DeWine of Ohio warned that hospitalizations had
soared to record levels. Wisconsin surpassed 300,000 known cases this week, an increase of more than 130,000 in just a
month.

“Covid-19 is everywhere in our state,” said Julie Willems Van Dijk, the deputy secretary of the Wisconsin Department of
Health Services. “It is bad everywhere, and it is getting worse everywhere.”

In Illinois, Gov. J.B. Pritzker suggested that he could soon impose a stay-at-home order, and he scolded local officials for not
enforcing mask rules and restrictions on businesses.

“We’re running out of time and we’re running out of options,” Mr. Pritzker said.

Dr. Anthony S. Fauci, the nation’s top infectious disease expert, appeared on “CBS This Morning” on Friday to repeat his
pleas to Americans to take the virus seriously.

“If we do the things that are simple public health measures, that soaring will level and start to come down,” he said. “You
add that to the help of a vaccine, we can turn this around. It is not futile.”

— Mitch Smith, Richard Pérez-Peña and Karen Zraick


                                   Tracking the Coronavirus ›
                                                United States    14-day                 World    14-day
                                                  On Nov. 12     change   Trend     On Nov. 12   change      Trend

                                   New cases     163,402 +72%                       656,099      +23%
                                   New deaths         1,172 +33%                      9,911      +38%

                                   Where cases per capita are highest

                                       N.D.              S.D.               Iowa        Wyo.              Wis.
                                       Neb.              Minn.              Ill.        Utah              Kan.
                                       Mont.             Ind.               Idaho       Alaska            Mo.


                                   U.S. hot spots ›              College cases ›        Worldwide ›




Several states add restrictions across the country, including lockdowns in New Mexico and
Oregon.



https://www.nytimes.com/live/2020/11/13/world/covid-19-coronavirus-updates                                                Page 3 of 17
                       Case 1:20-cv-10701-DPW Document 134-1 Filed 11/16/20 Page 4 of 17
Covid-19 Live Updates - The New York Times                                                                       11/13/20, 4:24 PM



Governors in New Mexico and Oregon issued sweeping new lockdown orders on Friday in an effort to combat a surge in
coronavirus cases.

In New Mexico, Gov. Michelle Lujan Grisham issued a “stay at home” order to begin Monday and lasting two weeks, asking
people to shelter in place except for essential trips. She said non-essential businesses and nonprofits must cease in-person
activities. That is the nation’s most sweeping statewide order of the fall season, as the virus has spread in record numbers
across the nation and placed a strain on hospitals.

In Oregon, Gov. Kate Brown of Oregon issued orders to place the state in a partial lockdown for two weeks starting
Wednesday, shuttering gyms, halting restaurant dining and mandating that social gatherings have no more than six people.

While an early outbreak in the spring prompted widespread lockdowns and stay-at-home orders, officials in recent weeks
have been reluctant to revisit such expansive measures. But states have started moving in that direction: New York is
ordering nighttime closures of bars and restaurants and limiting private gatherings to 10 people statewide, while New York
City has warned that it may close in-person schooling. The governors in California, Oregon and Washington issued a joint
message Friday that travelers arriving in the state should quarantine for 14 days.

Oregon’s new restrictions don’t include a stay-at-home order, but Ms. Brown is mandating the closure of facilities such as
gyms, museums, pools, and entertainment venues. Retail outlets will be allowed to remain open with limited capacity.
Restaurants and bars will be allowed to offer only take-out options. Churches will be allowed a maximum of 25 people
indoors. The rules aren’t changing for schools, many of which are already in remote learning.

Oregon’s daily coronavirus numbers have more than doubled over the past month, but the state’s numbers are still far
below many others around the country. New Mexico’s numbers have risen at an even more dramatic rate, with a record
1,742 new cases identified on Thursday.

In Idaho, Gov. Brad Little mobilized the National Guard so that 100 troops could support health care organizations with
testing, decontamination or screenings. He ordered the state to roll back to stage 2 restrictions, which prohibit gatherings of
more than 10 people.

And in Virginia, Gov. Ralph Northam tightened several restrictions aimed at slowing the spread of the virus, but stopped
short of issuing a lockdown. The new guidance limits public and private gatherings to 25 people, expands the state’s mask
mandate to include children as young as five and creates a 10 p.m. “on-site alcohol curfew” banning both sale and
consumption. The new restrictions take effect at midnight on Sunday.

“Everyone is tired of this pandemic and restrictions on our lives. I’m tired, and I know you are tired too. But as we saw
earlier this year, these mitigation measures work,” the governor said Friday in a video statement.

— Mike Baker and Rebecca Halleck



                                                                       ADVERTISEMENT




https://www.nytimes.com/live/2020/11/13/world/covid-19-coronavirus-updates                                            Page 4 of 17
                       Case 1:20-cv-10701-DPW Document 134-1 Filed 11/16/20 Page 5 of 17
Covid-19 Live Updates - The New York Times                                                                        11/13/20, 4:24 PM




N.Y.C.’s mayor warns that public schools could close as early as Monday if positivity rate hits 3
percent.
Facing a second wave of the coronavirus, New York City stands on the precipice of once again closing its classrooms. On
Friday, Mayor Bill de Blasio warned that the public schools system could close as early as Monday as the citywide seven-
day average rate of positive test results increased to 2.83 percent. He has committed to closing the system if the rate
reaches 3 percent.

Parents “should have an alternative plan beginning as early as Monday,” Mr. de Blasio said on “The Brian Lehrer Show” on
WNYC.

The mayor emphasized that any closure would only be temporary, saying, “We will be bringing our schools back.”

The state’s governor, Andrew M. Cuomo, also sounded a potentially ominous note on Friday without specifying any concrete
plans. He said that he believed the state would likely have to take additional steps and that he planned to hold an emergency
summit with governors from surrounding states over the weekend.

“I believe the situation is going to continue to deteriorate in the coming weeks,” Mr. Cuomo said. “I think you’re going to see
an increasing rise in the number of cases.”

Their remarks came as officials across the country grapple with the spread of the virus and which restrictions to take.

Across much of Europe, even as cases rise anew, governments are keeping classrooms open while forcing restaurants and
bars to shut their doors. But in some American cities, officials have opted to keep students home even as dining rooms
remain open.

But the evidence that indoor dining is a high-risk activity has been growing. Restaurants, gyms and other crowded indoor
venues likely accounted for some eight in 10 new infections in the early months of the coronavirus epidemic in the United
States, according to a new analysis that used cellphone data from 10 cities from March to May.

Schools, on the other hand, have only had 0.17 percent of tests conducted over the last month came back positive.

Should New York City’s schools close, children could face weeks or months without any in-person instruction. On Friday, Mr.
de Blasio said that his administration was working on a plan for how to reopen schools if they need to shut down, but that he
wanted to avoid regularly opening and closing schools based on the fluctuating positivity rate.

“We’ve known we might have to turn the system on or off at various points,” Mr. de Blasio said. “My goal here, if we do have
to shut schools, is to do it for as brief a period as possible and then come back up.”

The mayor also previously said that the city would re-evaluate indoor dining if the positivity rate hit 2 percent. While the
city has exceeded that threshold, it has not yet taken action.

“Obviously, indoor dining has to be re-evaluated,” Mr. de Blasio said Friday.




https://www.nytimes.com/live/2020/11/13/world/covid-19-coronavirus-updates                                             Page 5 of 17
                       Case 1:20-cv-10701-DPW Document 134-1 Filed 11/16/20 Page 6 of 17
Covid-19 Live Updates - The New York Times                                                                        11/13/20, 4:24 PM



Of course, there is always the chance that Governor Andrew M. Cuomo will intervene, as he has in the past few months over
different measures to track and tame the pandemic. Mr. de Blasio said that his administration had been in touch with
Albany, and that while he could not speak for the governor, he thought Mr. Cuomo understood his position.

“I certainly think there’s a recognition by the state that we set a clear standard out of an abundance of caution,” Mr. de
Blasio said, “and we’ve got to keep faith with our school communities and be consistent with that.

During a call with reporters on Friday Mr. Cuomo said that he respected the mayor’s parameters for closing schools, but
that he would “urge the mayor and all involved to open them as quickly as possible.”

Mr. Cuomo said that part of the reason for reopening quickly was that the positive test rates in schools were relatively low.

“The problem is not coming from the schools, it’s coming from the bars, the restaurants, the gyms and the living room
family spread,” he said.

Across much of Europe, even as cases rise anew, governments are keeping classrooms open while forcing restaurants and
bars to shut their doors. But in some American cities, officials have opted to keep students home even as dining rooms
bustle with customers.

With restaurants still serving customers, Mr. de Blasio’s administration faces a now-familiar conundrum: As the virus gains
ground, should dining rooms be shuttered before classrooms?

While educating children is plainly more essential than eating indoors, the sacrifice involved in shuttering restaurants is not
suffered primarily by diners. The city’s restaurant industry, which employs many low-income New Yorkers of color, risks
financial collapse without federal stimulus dollars.

But the evidence that indoor dining is a high-risk activity has been growing. Restaurants, gyms and other crowded indoor
venues likely accounted for some eight in 10 new infections in the early months of the U.S. coronavirus epidemic, according
to a new analysis that used cellphone mobility data from 10 U.S. cities from March to May.

Schools, on the other hand, have been a bright spot for New York. Only 0.17 percent of tests conducted in over 2,800 schools
over the last month came back positive.

— Sharon Otterman, Eliza Shapiro and Daniel E. Slotnik


At least 30 Secret Service officers test positive for the virus as others are asked to isolate.
The Secret Service’s uniformed officer division has sustained a coronavirus outbreak, according to four people briefed on
the matter, the latest blow to a beleaguered agency that has struggled to perform its duties during the pandemic.

The outbreak is at least the fourth to strike the agency since the pandemic began, further hobbling its staffing as it is being
called on to provide full protection to President Trump and President-elect Joseph R. Biden Jr.

At least 30 uniformed Secret Service officers have tested positive in recent weeks for the virus, and about 60 have been
asked by the agency to quarantine, according to the people. The Washington Post first reported the outbreak.

It was unclear how the officers contracted the virus. Many traveled to campaign events for both candidates in the final
weeks of the campaign, the people said. Several senior White House officials and Trump allies also got the virus after
attending an election night party at the White House.



https://www.nytimes.com/live/2020/11/13/world/covid-19-coronavirus-updates                                             Page 6 of 17
                       Case 1:20-cv-10701-DPW Document 134-1 Filed 11/16/20 Page 7 of 17
Covid-19 Live Updates - The New York Times                                                                         11/13/20, 4:24 PM



A spokeswoman said the Secret Service kept up its duties during the campaign and that it was taking precautions, including
testing and contact tracing as well as isolation, to respond to Covid-19. “The health and safety of our work force is
paramount,” said the spokeswoman, Julia McMurray.

Officers in the uniformed division are different from the famed Secret Service agents who guard presidents and their
families. The officers provide protection for physical locations like the White House and the vice president’s home at the
Naval Observatory in Washington or screen crowds at public events.

Several officers and agents expressed concerns in the final weeks of the presidential race that they wanted to avoid
traveling to campaign events across the country. They feared contracting the virus at the events or while traveling,
according to two people briefed on the matter.

The pandemic has been particularly taxing on law enforcement agencies whose officers come in direct contact with people
to do their work. In August, at least 11 employees at the Secret Service’s training facility in Maryland tested positive for the
virus.

Earlier in the summer, two members of the Secret Service who were dispatched to provide security at a campaign rally in
Tulsa, Okla., tested positive. Around that time, Vice President Mike Pence canceled a trip to Florida after members of his
detail showed symptoms of the virus.

— Zolan Kanno-Youngs, Maggie Haberman and Michael S. Schmidt


Fauci weighs in on celebrating Thanksgiving as the virus rages through the United States.
Dr. Anthony S. Fauci, the nation’s top infectious disease expert, pleaded with Americans on Friday to take seriously the
skyrocketing coronavirus case numbers across the country, warning the danger is elevated as families prepare to celebrate
Thanksgiving.

In an appearance on “CBS This Morning,” he noted that the baseline number of infections never decreased to controllable
levels, allowing the virus to spread like wildfire as the weather cooled and life moved indoors. The host, Gayle King,
observed that many people “are letting their guards down.”

“It’s understandable, I don’t want to be critical of that,” Dr. Fauci said. “But we want to just plead with them to understand
the dynamics of this outbreak.”

He added: “If we do the things that are simple public health measures, that soaring will level and start to come down. You
add that to the help of a vaccine, we can turn this around. It is not futile.”




https://www.nytimes.com/live/2020/11/13/world/covid-19-coronavirus-updates                                              Page 7 of 17
                       Case 1:20-cv-10701-DPW Document 134-1 Filed 11/16/20 Page 8 of 17
Covid-19 Live Updates - The New York Times                                                                       11/13/20, 4:24 PM




                                             CBS This Morning
                                             @CBSThisMorning

                                     WATCH: Dr. Anthony Fauci joins us now with the latest on the
                                     coronavirus pandemic and how we can get this virus under
                                     control.




                                     7:18 AM · Nov 13, 2020

                                         129         See the latest COVID-19 information on Twitter




He added that increased testing of people without symptoms was necessary to catch so-called “silent spreaders.”

As people across the country adjust their plans for the holidays, health experts have warned strongly against gathering in
large groups. Meeting with anyone outside one’s household indoors for an extended period of time carries risks. Getting
tested, quarantining after travel and wearing masks are ways to reduce that risk, Dr. Fauci reiterated.

“Nothing is going to be perfect in this,” he cautioned.

If people do gather, masks should be kept on when not eating and drinking, even in a small group, he said. If everyone at a
gathering has recently received a negative result on a virus test or quarantined, the risks would be substantially lessened.

“You’ve got to use some common sense and make sure you look at what relative risks are,” he said.

Dr. Fauci has said that his daughters, living in different parts of the country, will not travel home to spend Thanksgiving
with their parents because of the pandemic.

Health experts have urged people hosting gatherings to keep them small and limit the number of households attending. (It’s
best not to mix households at all.) Other ways to decrease risk include moving outdoors, increasing ventilation indoors, not
sharing serving utensils and limiting the duration of the gathering.

— Karen Zraick



                                                                        ADVERTISEMENT




https://www.nytimes.com/live/2020/11/13/world/covid-19-coronavirus-updates                                            Page 8 of 17
                       Case 1:20-cv-10701-DPW Document 134-1 Filed 11/16/20 Page 9 of 17
Covid-19 Live Updates - The New York Times                                                                        11/13/20, 4:24 PM




These are the restrictions and mask mandates for all 50 states.
As cases have exploded in the United States, governors have undertaken a flurry of actions to try to slow the spread of the
virus. Just this week, Utah and Ohio, both states led by Republican governors, have mandated masks statewide. In Iowa,
the governor, Kim Reynolds, has long resisted a mask mandate, but this week she ordered that masks be worn at large
gatherings.

President-elect Joseph R. Biden Jr. this week implored Americans to wear masks.

“A mask is not a political statement, but it’s a good way to start pulling the country together,” Mr. Biden said in Wilmington,
Del., on Monday.

Mr. Biden has said he will ask governors to institute a mask mandate in their states; if they refuse, he will work with local
officials to get mandates in place.

Check here for the latest changes in rules in your state.


Russian and North Korean operatives are trying to hack coronavirus research firms, Microsoft
said.
Microsoft said Friday that it had found more evidence that hacking groups backed by Russia and some now by North Korea
were continuing their attempts to steal information from pharmaceutical companies and researchers involved in developing
treatments and vaccines for Covid-19.

The names of the targeted firms, including some that have contracts with the United States government, were not
announced; Microsoft said it could only reveal that information with the permission of the firms. But it said seven
companies were on the receiving end of the hacking activity, most of which was unsuccessful.

But officials made clear they believe some of the hacks worked — though they do not know whether proprietary research
was stolen.

The seven firms were in the United States, Canada, South Korea, France and India.

Ever since the coronavirus crisis began, Chinese and Russian groups have been hacking into research centers and
hospitals. Microsoft identified the Russian hacking group as Strontium, also known as Fancy Bear, which is known for the
hacking operations into the Democratic National Committee and other American targets in the 2016 presidential election.

The North Korean hackers are best known as the Lazarus Group, which was involved in the 2014 hack of Sony Pictures
Entertainment and the WannaCry attack ransomware that crippled the British health care system.

Microsoft identified another North Korean group that it called Cerium.



https://www.nytimes.com/live/2020/11/13/world/covid-19-coronavirus-updates                                             Page 9 of 17
                      Case 1:20-cv-10701-DPW Document 134-1 Filed 11/16/20 Page 10 of 17
Covid-19 Live Updates - The New York Times                                                                        11/13/20, 4:24 PM



On top of the threat of being hacked, hospitals all over the country have been targeted in a scourge of ransomware attacks in
recent months. In September, an attack on Universal Health Services, which runs more than 400 hospitals throughout the
country, became the largest medical cyberattack in history.

— David E. Sanger


A cruise ship pulls the plug on its first post-pandemic voyage.
The SeaDream 1, a ship that had aspired to be a model for a safe return to cruising in the pandemic era, cut short its
Caribbean voyage Friday because several passengers tested positive for the coronavirus.

The ship originally set sail Nov. 7 for a weeklong cruise, but it returned to its home port of Barbados sooner than planned
after at least seven passengers tested positive, the SeaDream Yacht Club said in a statement. The company didn’t say
whether anyone had symptoms. All crew members were also tested on board and their results came back negative.

For now, all 53 passengers are confined to the ship and waiting to be tested again. SeaDream Yacht Club has put in a request
with the Barbados government for the passengers to disembark.

“We are working closely with local health and government authorities to resolve this situation in the best possible way,”
Andreas Brynestad, a spokesman for the SeaDream Yacht Club, said in a statement on Friday. “Our main priority is the
health and safety of our crew, guests, and the communities we visit.”

The company had taken stringent measures to prevent a coronavirus outbreak on board, requiring all passengers and crew
members to take a coronavirus test before traveling to Barbados and produce a negative result within 72 hours of setting
sail, reported Cruise Critic, a cruise ship review site. The passengers and crew were also required to take a P.C.R. test before
boarding the ship.

Journalists who participated in the cruise industry’s first Caribbean voyage since March said that the SeaDream 1 only
docked at secluded destinations, and that none of the travelers came in contact with people outside of their established
bubbles.

“Given that every passenger (and crew, too) must run a gauntlet of multiple Covid tests to get on board, the thinking is that
the ship is effectively a Covid-free ‘bubble,’” explained Gene Sloan in an article for The Points Guy website about the
experience. However, those measures created a false sense of security where “the extra precaution of mask-wearing was
not seen as critical,” Mr. Sloan continued.

Other safety protocols such as social distancing, temperature checks and frequent sanitization were maintained.

— Ceylan Yeginsu



                                                                       ADVERTISEMENT




https://www.nytimes.com/live/2020/11/13/world/covid-19-coronavirus-updates                                            Page 10 of 17
                      Case 1:20-cv-10701-DPW Document 134-1 Filed 11/16/20 Page 11 of 17
Covid-19 Live Updates - The New York Times                                                                            11/13/20, 4:24 PM




Justice Alito bemoaned the pandemic’s ‘restrictions on individual liberty.’
In unusually pointed remarks, Justice Samuel A. Alito Jr. of the Supreme Court told a conservative legal group on Thursday
night that government responses to the coronavirus pandemic posed a grave threat to fundamental freedoms.

“The pandemic has resulted in previously unimaginable restrictions on individual liberty,” said Justice Alito in a keynote
address webcast during the Federalist Society’s annual convention.




                                                                       Justice Samuel A. Alito Jr. of the
                                                                       Supreme Court
                                                                       Doug Mills/The New York Times



“I am not diminishing the severity of the virus’s threat to public health,” he said. “All that I’m saying is this, and I think that
it is an indisputable statement of fact: We have never before seen restrictions as severe, extensive and prolonged as those
experienced for most of 2020.”

Top health and infectious disease experts have repeatedly advised states, localities and private businesses to limit
gatherings to small numbers and to reduce the capacity at restaurants, bars and other establishments, especially indoors, to
contain the spread of the virus. And many states have sought to limit travel across borders and asked people to self-isolate if
they were exposed to someone who became infected.

Several studies have highlighted clusters of infections that stemmed from such varied events as a boys’ church retreat, a
megachurch, weddings and crowded bars. Health officials across the country have endorsed mask wearing, hand-washing
and social distancing as measures that help to prevent individuals and those around from becoming infected with the
coronavirus. Many experts have encouraged people to hold small gatherings outdoors.

Justice Alito was particularly critical of a ruling from the Supreme Court in July that rejected a Nevada church’s challenge
to state restrictions on attendance at religious services. The state treated houses of worship less favorably than it did
casinos, he said. Casinos were limited to 50 percent of their fire-code capacities, while houses of worship were subject to a
flat 50-person limit.

“Deciding whether to allow this disparate treatment should not have been a very tough call,” Justice Alito said. “Take a
quick look at the Constitution. You will see the Free Exercise Clause of the First Amendment, which protects religious
liberty. You will not find a craps clause, or a blackjack clause or a slot machine clause.”

— Adam Liptak


Israel will buy enough of Pfizer’s vaccine to inoculate 4 million people.
https://www.nytimes.com/live/2020/11/13/world/covid-19-coronavirus-updates                                                Page 11 of 17
                      Case 1:20-cv-10701-DPW Document 134-1 Filed 11/16/20 Page 12 of 17
Covid-19 Live Updates - The New York Times                                                                            11/13/20, 4:24 PM



Israel has contracted to buy enough of Pfizer’s coronavirus vaccine to inoculate 4 million of its citizens, Prime Minister
Benjamin Netanyahu announced with much fanfare on Friday, calling it “a great day on the way to our victory over the
coronavirus.”

The agreement, which would supply 8 million doses of the two-dose vaccine to Israel beginning in January, is contingent
upon Pfizer’s earning the approval of the United States Food and Drug Administration as well as Israeli health authorities.
Pfizer said Monday that an early analysis showed the vaccine was more than 90 percent effective.

Mr. Netanyahu has battled intense domestic criticism for botching Israel’s reopening from lockdown after the country fared
relatively well during the pandemic’s first wave, and then for repeatedly caving into pressure from his ultra-Orthodox
political allies over efforts to curb the spread of the virus in their communities.

He made the most of the opportunity to deliver good news, releasing not one but two videos about his efforts with Pfizer.

He boasted that Pfizer’s chief executive, Albert Bourla, had taken his calls “at all hours of the day, even at 2 a.m.” — though,
given the time difference, it was Mr. Netanyahu who was staying up late. “It became clear that he was very proud of his
Jewish and Greek origins,” Mr. Netanyahu added.

— David M. Halbfinger


No signal: Internet ‘dead zones’ cut rural students off from virtual classes.
Shekinah and Orlandria Lennon were sitting at their kitchen table this fall, taking online classes, when video of their
teachers and fellow students suddenly froze on their laptop screens. The wireless antenna on the roof had stopped working,
and it couldn’t be fixed.

Desperate for a solution, their mother called five broadband companies, trying to get connections for their home in Orrum,
N.C., a rural community of fewer than 100 people with no grocery store or traffic lights.

All the companies gave the same answer: Service is not available in your area.

“It’s not fair,” said Shekinah, 17. “I don’t think just the people who live in the city should have internet. We need it in the
country, too.”

Millions of American students are grappling with the same challenges, learning remotely without adequate home internet
service. About nine million K-12 students lived in households without adequate online connectivity or remote devices in
2018, according to a study of federal data by Common Sense Media, an education nonprofit.

It is an issue that state and federal officials have long struggled to address. When Congress passed a coronavirus relief
package in March, it provided billions of dollars for emergency education needs, but none specifically for closing the digital
divide.

Desperate for workarounds, schools across the country have scrambled to distribute mobile hot spots and internet-
equipped iPads. Districts from Wisconsin to Kansas to Alabama have transformed idle school buses into roving Wi-Fi
vehicles that park in neighborhoods so that students can sit nearby and log on to classes.

“It’s un-American,” said Monique Felder, the superintendent for Orange County, N.C. In her district, which is just a few miles
from Research Triangle Park and home to the University of North Carolina at Chapel Hill, more than 5,200 households lack
broadband internet access. “I can’t wrap my head around the fact that we live in a place where you have all this technology,


https://www.nytimes.com/live/2020/11/13/world/covid-19-coronavirus-updates                                                Page 12 of 17
                      Case 1:20-cv-10701-DPW Document 134-1 Filed 11/16/20 Page 13 of 17
Covid-19 Live Updates - The New York Times                                                                        11/13/20, 4:24 PM



yet we have families who can’t access the internet in the comfort of their home.”

— Dan Levin



                                                                       ADVERTISEMENT




A group of Philadelphia researchers sees ‘no-win situation’ when it comes to schools.
With a surge of Covid-19 cases across much of the country showing no signs of abating and straining hospitals, an influential
group of public health experts is recommending that many schools end in-person teaching and stay closed until after the
holidays.

The group, made up of researchers at Children’s Hospital of Philadelphia’s PolicyLab, projects that the number of cases will
increase sharply over the coming weeks in the Northeast through the mid-Atlantic region, as well as in major cities on the
West Coast. It is advising schools in areas with rapidly accelerating transmission rates — including those in the Philadelphia
area — to immediately switch to all-remote learning, at least for older students, and likely stay remote until January. The
group said that districts should make decisions about younger students based on whether there is evidence of transmission
in schools.

The Philadelphia researchers had until now focused on advising school districts on how to open safely for as many students
as possible. “But we currently find ourselves in a no-win situation,” the group wrote in a blog post on Wednesday.

Safety protocols that had been largely successful in preventing in-school transmission earlier in the fall were no match for
rising community transmission rates, the group said. Infections among children, particularly older ones, were rising. And
there was increasing evidence of transmission inside schools.

“It is likely that in the coming weeks, transmission in schools and around school-related activities will contribute to
increasing community spread during the height of this crisis,” the group wrote.

The group said it was hopeful that, once this crisis had passed, schools could reopen to even more students in the new year,
and that many could offer full in-person instruction by the spring.

— Kate Taylor


South Korea is trying to help delivery drivers, whose workloads have soared during the
pandemic.
https://www.nytimes.com/live/2020/11/13/world/covid-19-coronavirus-updates                                            Page 13 of 17
                      Case 1:20-cv-10701-DPW Document 134-1 Filed 11/16/20 Page 14 of 17
Covid-19 Live Updates - The New York Times                                                                       11/13/20, 4:24 PM



The South Korean government is pushing for shorter workdays and other improved working conditions for parcel delivery
couriers, who have complained of mounting workloads during the pandemic, government officials said on Thursday.

As more South Koreans avoid going to stores for fear of infection, home-delivery networks have become increasingly busy.
The resulting effect on delivery drivers came in for harsh scrutiny after 10 died this year, some after complaining of
unbearable work demands. South Korean media described their deaths as “gwarosa,” or death caused by excessive work.

In a news conference on Thursday, Transport Minister Kim Hyun-mee and Labor Minister Lee Jae-kap said the government
was asking logistics companies to shorten delivery people’s working hours and introduce a five-day workweek.

The couriers work an average of 12 hours a day, six days a week. Most of them are defined as self-employed, working for
commissions, so they do not benefit from many of the protections that labor laws provide for company employees, like a 52-
hour cap on work weeks.

The government is also pushing to ban late-night home deliveries, except for fresh food, the ministers said. It planned to
finalize the new guidelines within the first half of next year.

Intensifying competition among logistics companies have driven down delivery fees in recent years. Couriers take home
only 70 cents for each parcel delivered, and many of them work late into the night to deliver as many as possible. Since the
pandemic hit, it has been increasingly common to see couriers weaving through Seoul’s streets in the dead of night.

Delayed deliveries and other customer complaints can lead to direct and indirect penalties for the couriers, including being
dropped by the companies that hire them.

“Policy, infrastructure and technology could not keep up with the pace of growth for the delivery industry, and that burden
was concentrated into long hours and heavy workloads for delivery workers,” said Mr. Lee, the labor minister.

— Choe Sang-Hun


The ‘Yorkshire Ripper,’ who had tested positive for the coronavirus, dies at 74.
LONDON — Peter Sutcliffe, who was convicted of killing 13 women and attempting to murder seven others in a yearslong
spree that led newspapers to call him the Yorkshire Ripper, died on Friday. He was 74.

Mr. Sutcliffe’s death was announced by Britain’s Prison Service, which said he had underlying health conditions and had
tested positive for the coronavirus. A coroner will investigate the cause of death.

He was convicted in 1981 in the murders of 13 women over the course of five years in northern England and given a life
sentence for each, the maximum permitted. The murders, which occurred between 1975 and 1980, gripped the public and the
authorities, and the lengthy investigation was “a source of considerable embarrassment to the police,” The New York Times
wrote at the time.

Mr. Sutcliffe was interviewed by the police several times during their investigations in the 1970s. His arrest came after he
was found with fake license plates on his car; he confessed to the murders, many of which were carried out from behind
with a hammer and knife. A jury of six men and six women convicted him.

“He ruined so many lives,” Richard McCann, the son of Mr. Sutcliffe’s first known victim, told Sky News. “He will go down as
one of those figures from the 20th century in the same league I suppose as someone like Hitler.”




https://www.nytimes.com/live/2020/11/13/world/covid-19-coronavirus-updates                                           Page 14 of 17
                      Case 1:20-cv-10701-DPW Document 134-1 Filed 11/16/20 Page 15 of 17
Covid-19 Live Updates - The New York Times                                                                            11/13/20, 4:24 PM



Mr. McCann’s mother, Wilma McCann, was killed on Oct. 30, 1975. Other killings would follow in a reign of terror as police
focused on mistaken leads and a hoax recording they thought was from the killer.

A 1981 report into the police investigation’s failings was released under the Freedom of Information Act in 2006. Known as
the Byford report, for the official who wrote it, it cited a “curious and unexplained lull” in Mr. Sutcliffe’s criminal activities
between 1969 and 1975. The report concluded that it was “highly improbable that the crimes in respect of which Sutcliffe has
been charged and convicted are the only ones attributable to him.”

— Erin McCann



                                                                       ADVERTISEMENT




Thousands of Philadelphia area nurses plan to strike as virus cases surge and their working
conditions worsen.
More than 2,000 nurses in southeastern Pennsylvania are set to go on strike as soon as next week as the United States faces
a rising wave of cases in a pandemic that has severely strained the country’s medical system.

Approximately 800 nurses at St. Mary Medical Center in Bucks County will begin a two-day strike on Nov. 17, unless they
are able to reach a deal for a new contract with the hospital’s owner, Trinity Health Systems.

In Philadelphia, some 500 nurses at St. Christopher’s Hospital for Children, which is owned by Drexel University and Tower
Health, and about 1,000 nurses at Einstein Medical Center, part of the Einstein Healthcare Network, separately voted to
authorize a strike but have not yet issued an official notice.

A fourth hospital, Mercy Fitzgerald in Delaware County — also owned by Trinity — reached a contract agreement on
Tuesday, a spokesperson for the Pennsylvania Association of Staff Nurses and Allied Professionals (PASNAP) said. Trinity
did not respond to a request for comment.

PASNAP said in a statement released last Friday that its members had been “pushed to the brink by unsafe staffing that
seriously undermines patient safety” and that they would take the extraordinary step of striking “to protect their patients
and themselves.”

“We’re still exhaling from the first surge, and now we have to inhale again to safely take care of our patients, and of
ourselves,” Maureen May, a registered nurse and the president of PASNAP, said in a phone interview.



https://www.nytimes.com/live/2020/11/13/world/covid-19-coronavirus-updates                                                Page 15 of 17
                      Case 1:20-cv-10701-DPW Document 134-1 Filed 11/16/20 Page 16 of 17
Covid-19 Live Updates - The New York Times                                                                        11/13/20, 4:24 PM



The nurses, Ms. May said, do not want to abandon their patients now; Pennsylvania has seen a daily average of 3,609 new
coronavirus cases over the last week. But PASNAP argues that it would be more irresponsible to continue caring for
patients under conditions that they believe are unsafe.

“To take care of a Covid patient, number one, is daunting in itself. And to add two and three and four patients in that mix,
because you refuse to staff properly, is just unconscionable,” Maria Plano, an intensive care nurse at St. Christopher’s, said
in a phone interview.

“Nobody walked away from what we needed to do. And we won’t walk away now,” Ms. May said. “But we will send a
message, via a strike, that you have to do the right thing. This is our message — to the hospitals, to the public — that we’ve
had enough.”

— Jennifer Harlan


Uneasy under lockdown, pubs in England are counting the days till Christmas.
At the Crooked Well, a neighborhood pub in south London that prides itself on its food, the Christmas menu is already
decided. There will be venison and beef stews. But whether the stews will actually be served is another question.

Under a new lockdown planned to last a month, pubs in England have closed again. From Nov. 5 to Dec. 2, restaurants,
gyms and nonessential shops are being shuttered as part of a government effort to suppress a second wave of the
coronavirus pandemic.

Britain’s first lockdown lasted more than three months, followed by an ever-changing array of restrictions since. No one
knows how long this lockdown will really last.

The two nights before the lockdown took hold, “we were crazy busy, it was like the whole of London was out,” said Hector
Skinner, one of the owners and the manager of the Crooked Well. “Now, I don’t know. I really don’t know. I feel like it’s going
to go on for longer.”

Prime Minister Boris Johnson tried to sell the new lockdown to pandemic-weary Britons by saying it would, hopefully, allow
families to be together over the holidays. But, he conceded, “Christmas is going to be different this year, very different.”

And that’s the problem for the hospitality industry, which fears losing out on a crucial month. Some 20 to 30 percent of a
year’s revenue is made around Christmas and the holidays, according to the British Beer and Pub Association. At the
Crooked Well, a good week in December would bring in double the best week in the summer.

If pubs can’t reopen in December, “then these businesses won’t survive January and February, which are like graveyard
months for us,” said Emma McClarkin, the chief executive of the industry trade group, which represents about 20,000 pubs.

— Eshe Nelson


Parliament’s pandemic rules become an issue in Britain.
LONDON — A British lawmaker who is being treated for breast cancer was unable to attend a government debate on the
illness on Thursday, and called on the government to “urgently reconsider” limitations on remote participation for members
of Parliament.




https://www.nytimes.com/live/2020/11/13/world/covid-19-coronavirus-updates                                            Page 16 of 17
                      Case 1:20-cv-10701-DPW Document 134-1 Filed 11/16/20 Page 17 of 17
Covid-19 Live Updates - The New York Times                                                                    11/13/20, 4:24 PM



The lawmaker, Tracey Crouch, a member of the governing Conservative Party who received a cancer diagnosis in June,
took the issue to the floor of Parliament on Thursday, highlighting a concern that has been debated for months amid the
coronavirus pandemic.

Members of Parliament who are not physically present in the parliamentary chamber are not allowed to take part in general
debates or ones on legislation, but they are allowed to appear by video link during question sessions with government
ministers and when statements are being given.

Appearing by video during one of the instances where virtual participation was allowed, Ms. Crouch, who has been an
outspoken advocate for advancing cancer research, upbraided the government minister responsible for the rules, Jacob
Rees-Mogg, for his decision to limit virtual participation during the coronavirus pandemic. Ms. Crouch has not been
attending Parliament in person as it is considered risky for her given her condition.

Mr. Rees-Mogg, she added, should “stop thinking those of us at home are shirking our duties — in fact, quite the opposite —
and urgently reconsider virtual participation.”

The government proceedings that take place in the normally packed House of Commons have proved tricky for lawmakers
to navigate since the coronavirus outbreak began. But much of the process was moved to the virtual space during the
country’s first lockdown earlier this year, as many lawmakers remained at home.

Members of Parliament could participate by video link and vote remotely in the spring, but in June, the government wanted
lawmakers to return to Westminster. Mr. Rees-Mogg argued that the “hybrid model,” with some lawmakers physically
present and others on video link, did not allow Parliament to properly do its duty.

And so Thursday’s debate, on the effect of the pandemic on breast cancer diagnosis and the future of breast cancer services
in the country, required in-person participation.

— Megan Specia




https://www.nytimes.com/live/2020/11/13/world/covid-19-coronavirus-updates                                        Page 17 of 17
